Citation Nr: 0201692	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  99-22 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, to 
include being the result of mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for a skin disorder as a result of mustard 
gas exposure.  


FINDINGS OF FACT

1.  Service connection for a skin disorder as a result of 
mustard gas exposure was denied by the Board in an April 1998 
decision.  

2.  The veteran has provided testimony at a November 2001 
Board hearing, which must be considered in order to fairly 
decide the merits of the claim.

3.  Dermatitis is attributable to service.


CONCLUSIONS OF LAW

1.  The April 1998 Board decision, which denied service 
connection for a skin disorder as a result of mustard gas 
exposure, is final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.1100 (2001).

2.  The evidence received since the April 1998 Board decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Dermatitis was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the February 1999 rating decision on appeal 
and the September 1999 statement of the case, the RO informed 
the veteran of the evidence necessary to reopen the claim for 
service connection for a skin disorder as being secondary to 
mustard gas exposure.  In the September 1999 statement of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's petition to reopen, such as the 
regulation pertaining to new and material evidence and the 
regulations pertaining to service connection.  Correspondence 
copies of these determinations were mailed to the veteran's 
accredited representative, the Disabled American Veterans.  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran has claimed treatment with VA, 
which treatment records are in the claims file.  The veteran 
also reported having received treatment from private 
physicians.  The record reflects that the RO attempted to 
obtain these records, which records were not received.  The 
veteran was informed that the RO had been unable to obtain 
the records and stated that the private physicians had died 
and their records were not available.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  New & Material

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The Board notes that at the time of the April 1998 Board 
decision, the evidence of record consisted of service medical 
records, VA medical records dated from 1974 to 1995, 
statements and testimony by the veteran, and other various 
documents.  The Board denied service connection for a skin 
disorder as being secondary to mustard gas exposure, 
determining that the veteran was not exposed to mustard gas.  
The Board also made findings that the veteran had not 
incurred a skin disorder due to any other incident in 
service.  That decision is final.  38 U.S.C.A. § 7104.

Since that decision, the veteran has submitted additional 
statements and testimony (both before a hearing officer at 
the RO and the undersigned Board Member), and additional 
documents.  At the November 2001 Board hearing, the veteran 
gave more specific information as to the origin of his skin 
disorder.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has presented evidence since the 
April 1998 Board decision, which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for a skin 
disorder.  See 38 C.F.R. § 3.156(a).  Specifically, the Board 
finds that the veteran's testimony at the November 2001 Board 
hearing provided amplifying detail as to the origins of the 
veteran's skin disorder in service.  See Hodge, 155 F.3d at 
1363.  Additionally, the undersigned Board Member found the 
veteran's testimony to be credible, which testimony addressed 
one of the specified bases for the last disallowance, which 
was that the veteran's report of history was not credible.  
See Evans, 9 Vet. App. at 284.  Accordingly, the claim is 
reopened.  

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed.  
However, once the claim is reopened, the presumption that it 
is credible and entitled to full weight no longer applies.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for dermatitis.  Initially, the Board notes that 
it does not concede that the veteran incurred dermatitis from 
mustard gas exposure; rather, it finds that the veteran 
incurred dermatitis in service and that the specific cause is 
not certain.  Regardless, the veteran has stated and 
testified that he had a skin rash in service, which he is 
competent to assert, as that is an observation that a lay 
person can assert.  

As to continuity of symptomatology, the Board notes that the 
veteran has alleged that the same rash he had in service 
would occur on a regular basis from the time he was in 
service to the present time.  The Board is aware that the 
evidence of record does not support the veteran's assertions.  
This fact was particularly noted in the April 1998 Board 
decision.  However, the undersigned Board Member had an 
opportunity to observe the veteran at the November 2001 
hearing and found him to be a very credible witness.  
Therefore, his testimony to the effect that he has had 
recurrent problems with his skin disorder and that the 
condition is the same as that suffered in service is accepted 
as true.  

Additionally, the Board has resolved all doubt, as to 
incurrence and continuity of symptomatology, in favor of the 
veteran. 

As to a current disability, the evidence of record clearly 
establishes that the veteran has chronic dermatitis.  
Accordingly, the Board finds that for the above reasons, 
service connection for chronic dermatitis is warranted.


ORDER

Service connection for chronic dermatitis is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

